 
 
 
 
 
 
 
 
 
 
AMENDED AND RESTATED AGREEMENT


by and among


GREENLIGHT REINSURANCE, LTD.,
GREENLIGHT REINSURANCE IRELAND, LTD.,
GREENLIGHT CAPITAL RE, LTD. (for limited purposes)


and


DME ADVISORS, LP
















AMENDED AND RESTATED AS OF AUGUST 31, 2010
 

 
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
                                                                                                                  
Page
 
 
Article I Definitions  
 1

 
 
Article II Organization
 7

 
 
2.1. Purpose of Agreement
 8

 
 
2.2. Assets
 8

 
 
2.3. Term of Agreement
 8

 
 
2.4. Objectives
 9

 
 
2.5. Actions by DME
 9

 
 
2.6. Reliance by Third Parties
 9

 
 
2.7. Liability of Participants
 9

 
 
Article III Capital
 9

 
 
3.1. Contributions to Capital
 9

 
 
3.2. Rights of Participants in Capital
 10

 
 
3.3. Capital Accounts
 10

 
 
3.4. Allocation of Net Profits and Net Losses
 10

 
 
3.5. Allocations Relating to New Issues and Designated Securities
 11

 
 
3.6. Allocation of DME Share Payment, Withholding Taxes and Certain Other
Expenditures
 11

 
 
3.7. Reserves; Adjustments for Certain Future Events
 12

 
 
3.8. Performance Allocation
 13

 
 
3.9. Allocations for Income Tax Purposes
 13

 
 
3.10. Qualified Income Offset
 14

 
 
3.11. Gross Income Allocation
 14

 
 
3.12. Individual Participants’ Tax Treatment
 15

 
 
3.13. Distributions
 15

 
 
Article IV Management
 15

 
 
4.1. Duties and Powers of the Participants
 15

 
 
4.2. Expenses
 18

 
 
4.3. Other Activities of Participants
 19

 
 
4.4. Duty of Care; Indemnification
 19

 
 
4.5. Fiduciary Duties; Discretion
 22

 
 
Article V Admissions and Withdrawals
 23

 
 
5.1. Admission of Participants
 23

 
 
5.2. Withdrawal of Interests of Participants
 23

 
 
5.3. Transfer of Interests in Participants
 24

 
 
Article VI Termination and Liquidation
 26

 
 
6.1. Termination of this Agreement
 26

 
 
6.2. Liquidation of the Venture
 26

 
 
Article VII Accounting and Valuations; Books and Records; Board Meetings
 27

 
 
7.1. Accounting and Reports
 27

 
 
7.2. Valuation of Assets and Interests
 28

 
 
7.3. Determinations by DME
 30

 
 
7.4. Books and Records
 30

 
 
7.5. Greenlight Re or GRIL Board Meeting
 30

 
 
Article VIII General Provisions
 30

 
 
8.1. Amendment of Agreement
 30

 
 
8.2. Notices
 31

 
 
8.3. Agreement Binding Upon Successors and Assigns
 32

 
 
8.4. Governing Law
 32

 
 
8.5. Not for Benefit of Third Parties
 33

 
 
8.6. Consents
 33

 
 
8.7. Miscellaneous
 33

 
 
8.8. Entire Agreement
 34

 


 

 
 

--------------------------------------------------------------------------------

 

THIS AMENDED AND RESTATED AGREEMENT (the “Agreement”) is made as of this 31st
day of August, 2010 by and among Greenlight Reinsurance, Ltd., incorporated
under the laws of the Cayman Islands as an exempted company with limited
liability and a holder of a Class B Insurer’s license issued in accordance with
the terms of the Insurance Law (as revised) of the Cayman Islands (“Greenlight
Re”), Greenlight Reinsurance Ireland, Ltd., Incorporated under the laws of
Ireland as a non-life reinsurer in accordance with the provisions of the
European Communities (Reinsurance) Regulation 2006 (“GRIL”) and DME Advisors,
LP, a Delaware limited partnership (“DME”), and, solely for the purposes set
forth in Section 4.1 (d) and (e), Greenlight Capital Re, Ltd. incorporated under
the laws of the Cayman Islands as an exempted company with limited liability
(“Greenlight Capital Re”);
 
WHEREAS, on January 1, 2008, Greenlight Re, DME and Greenlight Capital Re
entered into an agreement, as amended by Amendment No. 1 dated as of February
20, 2009 (the “Original Agreement”) for the purpose of creating a joint venture
solely with respect to the management of certain investable assets and to share
in the profits and losses therefrom as described in this Agreement;
 
WHEREAS, the parties to the Original Agreement desire to amend and restate the
Original Agreement to have GRIL join as a Participant (as defined below);
 
WHEREAS, GRIL is willing to become a party to the Agreement, subject to the
terms and conditions stated herein;
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the undersigned parties agree as follows:
 
_____________
 
Article I
 
Definitions
 
_____________
 
For purposes of this Agreement:
 
“Affiliate” means with respect to any Person, a Person that, directly or
indirectly through one or more intermediaries, controls, is controlled by or is
under common control with such Person.  For these purposes, the term “control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting Securities, by contract or otherwise.
 
“Agreement” means this Agreement, as amended from time to time.
 
“Assets” has the meaning set forth in Section 2.2.
 
“Business Day” means any day on which banks are open for business in New York,
New York, Ireland and the Cayman Islands.
 
 
1

--------------------------------------------------------------------------------

 
 
“Board” means with respect to each of GRIL or Greenlight Re such party’s full
board of directors, or, if required by law, regulation or securities exchange
upon which such party’s common shares are listed, an independent committee of
the Board; provided, however, that any such independent committee shall consist
of all members of such party’s board of directors that are not expressly
prohibited by applicable law, regulation or securities exchange from
participating in an action to be taken by the Board pursuant to this Agreement.
 
“Capital Account” means with respect to each Participant a memorandum account
established and maintained on behalf of such Participant as described in
Section 3.3.
 
“Carryforward Account” means a memorandum account to be recorded by DME in the
books and records of the venture with respect to each Participant that has an
initial balance of zero and that is adjusted as follows:
 
As of the first day after the close of each Performance Period for such
Participant (prior to giving effect to the Performance Allocation, if any), the
balance of the Carryforward Account (a) is increased by the amount, if any,
equal to two and one half times such Participant’s Negative Performance Change
for such Performance Period and (b) is reduced (but not below zero) by the
amount, if any, of such Participant’s Positive Performance Change for such
Performance Period.
 
“Code” means the U.S. Internal Revenue Code of 1986, as amended and as hereafter
amended, or any successor law.
 
“Commencement Date” means the first date on or as of which a Participant makes a
Capital Contribution to the venture pursuant to this Agreement.  The
Commencement Date with respect to each of Greenlight Re and DME is January 1,
2008 and with respect to GRIL is August 31, 2010.
 
“Company Act” means the U.S. Investment Company Act of 1940, as amended.
 
“Covered Person” means DME, the general partner of DME, and their respective
members, partners, managers, directors, officers, employees and agents, and any
Person who controls DME or its general partner.
 
“Designated Securities” means an Asset, designated as such by DME, either at the
time of acquisition or at a later date, in which a Participant has an ownership
interest different than its Percentage, which (a) may include no interest at all
for a Participant and (b) interest may not be on a pro rata basis.  An Asset may
be designated as a Designated Security due to Guideline restrictions or for such
other reason as deemed appropriate by DME in its sole discretion.
 
“DME Share Payment” means with respect to each Participant other than DME, an
amount per month equal to 0.125% (an annual rate of 1.5%) of the Capital Account
balance of each such Participant.
 
“Effective Date” means August 31, 2010.
 
 
 
2

--------------------------------------------------------------------------------

 
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended from time to time.
 
 “Entity” has the meaning set forth in Section 4.1(b).
 
“Final Determination” means (1) with respect to U.S. federal income taxes, a
“determination” (as defined in Section 1313(a) of the Code) or the execution of
a settlement agreement with the Internal Revenue Service (pursuant to
Form 870-AD or otherwise) and (2) with respect to taxes other than U.S. federal
income taxes, any judicial or administrative determination or settlement that is
substantially similar to a Final Determination described in clause (1).
 
“FINRA” means the Financial Industry Regulatory Authority (formerly known as the
National Association of Securities Dealers, Inc.)
 
“FINRA Rule 5130” means Rule 5130 promulgated by FINRA.
 
“Fiscal Period” means each period that starts on the Commencement Date (in the
case of the initial Fiscal Period) and thereafter on the first day immediately
following the last day of the preceding Fiscal Period, and that ends on the
earliest of the following dates:
 
 
(1)
the last day of any calendar month; or

 
 
(2)
any date as of which any withdrawal or distribution of capital is made by or to
any Participant or as of which this Agreement provides for any amount to be
credited to or debited against the Capital Account of any Participant, other
than a withdrawal or distribution by or to, or an allocation to the Capital
Accounts of, all Participants that does not result in any change of any
Participant’s Percentage; or

 
 
(3)
the date that immediately precedes any day as of which a contribution to capital
is made pursuant to this Agreement, other than a capital contribution that does
not result in any change of any Participant’s Percentage; or

 
 
(4)
any other date that DME, in its reasonable discretion, selects.

 
“Fiscal Year” means the period commencing on January 1 of each year and ending
on December 31 of such year.
 
“Force Majeure” shall mean fires, floods, acts of God or the public enemy,
interference by civil or military authorities, terrorist acts, governmental
actions, orders, requests.
 
“Greenlight Re Cause” means (i) a material violation of applicable law relating
to DME’s advisory business, (ii) DME’s gross negligence, willful misconduct or
reckless disregard of any of DME’s obligations under this Agreement, (iii) a
material breach by DME of the Greenlight Re Guidelines, if such breach is not
cured within fifteen (15) days following the earlier of (a) the date that DME
becomes aware of such breach and (b) the date on which DME receives written
notification of such breach from Greenlight Re, or (iv) a material breach by DME
of Section 5.2.  For the avoidance of doubt, any termination hereof by
Greenlight Re for “Greenlight Re Cause” shall require the approval of the
Greenlight Re Board.  Upon any termination of this Agreement for “Greenlight Re
Cause”, DME will use all commercially reasonable efforts to follow the direction
of the Greenlight Re Board with respect to the disposition of the applicable
Assets necessary to satisfy Greenlight Re’s withdrawal; provided, however, that
DME makes no guarantee that it can comply with such directions.
 
 
 
3

--------------------------------------------------------------------------------

 
 
“Greenlight Re Guidelines” has the meaning set forth in Section 4.1(h).
 
“GRIL Cause” means (i) a material violation of applicable law relating to DME’s
advisory business, (ii) DME’s gross negligence, willful misconduct or reckless
disregard of any of DME’s obligations under this Agreement, (iii) a material
breach by DME of the GRIL Guidelines, if such breach is not cured within
fifteen (15) days following the earlier of (a) the date that DME becomes aware
of such breach and (b) the date on which DME receives written notification of
such breach from GRIL, (iv) a material breach by DME of Section 5.2, or (v)
unsatisfactory long term performance of DME, as determined by the sole
discretion of the Board of GRIL on each anniversary date of this Agreement.  For
the avoidance of doubt, any termination hereof by GRIL for “GRIL Cause” shall
require the approval of the GRIL Board.  Upon any termination of this Agreement
for “GRIL Cause”, DME will use all commercially reasonable efforts to follow the
direction of the GRIL Board with respect to the disposition of the applicable
Assets necessary to satisfy GRIL’s withdrawal; provided, however, that DME makes
no guarantee that it can comply with such directions.
 
“GRIL Guidelines” has the meaning set forth in Section 4.1(h).
 
“Guidelines” has the meaning set forth in Section 4.1(h).
 
“Interest” means all of the rights, obligations and interest(s) (in their
entirety) of a Participant in the venture at the relevant time, including the
right of such Participant to any and all benefits to which a Participant may be
entitled as provided in this Agreement and the obligations of such Participant
to comply with all the terms and provisions of this Agreement.
 
“Losses” has the meaning set forth in Section 4.4(a).
 
“Managed Account” means assets managed by DME or any of its Affiliates, whether
for its own account or for the account of any third party, that are invested or
available for investment in investment or trading activities.
 
“Negative Performance Change” has the meaning set forth in the definition of
Performance Change.
 
“Net Assets” means the total value, as determined by DME in accordance with
Section 7.2, of the Assets (including net unrealized appreciation or
depreciation of the assets and accrued interest and dividends receivable net of
any withholding taxes), less an amount equal to all accrued debts, liabilities
and obligations chargeable against such Assets in accordance with this Agreement
(including any reserves for contingencies accrued pursuant to
Section 3.7).  Except as otherwise expressly provided herein, Net Assets as of
the first day of any Fiscal Period shall be determined on the basis of the
valuation of Assets conducted as of the close of the immediately preceding
Fiscal Period but after giving effect to any capital contributions made by any
Participant subsequent to the last day of such immediately preceding Fiscal
Period and Net Assets as of the last day of any Fiscal Period shall be
determined before giving effect to any of the following amounts payable
generally or in respect of any Securities which payments or allocations are
effective as of the date on which such determination is made:
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
(1)
any withdrawals or distributions payable to any Participant that are effective
as of the date on which such determination is made;

 
 
(2)
any DME Share Payment or Performance Allocation as of the date on which such
determination is made; and

 
 
(3)
withholding taxes, expenses of processing withdrawals and other items payable,
any increases or decreases in any reserves or other amounts recorded pursuant to
Section 3.7, and any increases or decreases in the value of any New Issues
pursuant to Section 3.5 or in the value of any Designated Securities during the
Fiscal Period ending as of the date on which such determination is made, to the
extent DME reasonably determines that, pursuant to any provisions of this
Agreement, such items should be charged to one or more individual Participants
and not charged ratably to the Capital Accounts of all Participants on the basis
of their respective Percentages as of the commencement of the Fiscal Period.

 
“Net Loss” means any amount by which the Net Assets as of the first day of a
Fiscal Period exceed the Net Assets as of the last day of the same Fiscal
Period.
 
“Net Profit” means any amount by which the Net Assets as of the last day of a
Fiscal Period exceed the Net Assets as of the first day of the same Fiscal
Period.
 
“New Issue” has the meaning assigned to such term in Section 3.5(a) hereof.
 
“Participant” means any Person (other than Greenlight Capital Re) that is or
becomes a party to this Agreement, until the entire Interest of such Person has
been withdrawn pursuant to Section 5.2 or a substitute Participant or
Participants are admitted with respect to such Person’s entire Interest, or this
Agreement is terminated pursuant to Section 6.1 and the Assets distributed or
liquidated pursuant to Section 6.2.
 
“Percentage” means a percentage established for each Participant as of the first
day of each Fiscal Period representing such Participant’s share of allocations
attributable to transactions involving the Capital Account for such Fiscal
Period.  The Percentage of a Participant for a Fiscal Period is determined by
dividing the amount of the Participant’s Capital Account as of the beginning of
the Fiscal Period (excluding the value of Designated Securities and after
adjustment for all net contributions or withdrawals, DME Share Payment and
Performance Allocations that are effective as of such date) by the aggregate
Capital Accounts of all Participants as of the beginning of the Fiscal Period
(excluding the value of Designated Securities after adjustment for all net
contributions or withdrawals and DME Share Payment that are effective as of such
date).  The sum of the Percentages of all Participants for each Fiscal Period
must equal 100%.
 
 
 
5

--------------------------------------------------------------------------------

 
 
“Performance Allocation” means with respect to each Participant other than DME:
 
 
(1)
10% of the portion of the Positive Performance Change for such Participant’s
Capital Account, if any, determined as of the close of each Performance Period,
that is less than or equal to the positive balance in such Participant’s
Carryforward Account as of the most recent prior date as of which adjustment has
been made thereto; plus

 
 
(2)
20% of the portion of the Positive Performance Change for such Participant’s
Capital Account, if any, determined as of the close of each Performance Period
that exceeds the positive balance in such Participant’s Carryforward Account as
of the most recent prior date as of which adjustment has been made thereto.

 
“Performance Change” means, with respect to each Participant for each
Performance Period, the difference between:
 
 
(1)
the sum of (a) the balance of each such Participant’s Capital Account as of the
close of the Performance Period (after giving effect to all allocations to be
made to each such Participant’s Capital Account as of such date other than any
Performance Allocation to be debited against each such Participant’s Capital
Account), plus (b) any debits to each such Participant’s Capital Account during
the Performance Period to reflect any actual or deemed distributions or
withdrawals with respect to each such Participant’s Interest, plus (c) any
debits to each such Participant’s Capital Account during the Performance Period
to reflect any items allocable to each such Participant’s Capital Account
pursuant to Section 3.6(b) or Section 3.6(c) hereof; and

 
 
(2)
the sum of (a) the balance of each such Participant’s Capital Account as of the
commencement of the Performance Period, plus (b) any credits to such
Participant’s Capital Account during the Performance Period to reflect any
contributions by such Participant pursuant to this Agreement.

 
If the amount specified in clause (1) exceeds the amount specified in clause (2)
such difference is a “Positive Performance Change,” and if the amount specified
in clause (2) exceeds the amount specified in clause (1), the absolute value of
such difference is a “Negative Performance Change.”
 
“Performance Period” means, with respect to a Participant, the period commencing
as of the date that such Participant becomes a party to this Agreement (in the
case of such Participant’s initial Performance Period) and thereafter each
period commencing as of the day following the last day of the preceding
Performance Period with respect to such Participant, and ending as of the close
of business on the first to occur of the following after the relevant
commencement date:
 
 
(1)
the last day of a Fiscal Year;

 
 
 
6

--------------------------------------------------------------------------------

 
 
 
 
(2)
the withdrawal or Transfer by a Participant of its entire Interest; or

 
 
 (3)
termination of this Agreement pursuant to Section 6.1(a).

 
“Person” means any individual, partnership, corporation, limited liability
company, trust, or other entity.
 
“Positive Performance Change” has the meaning set forth in the definition of
Performance Change.
 
“Proceeding” has the meaning set forth in Section 3.12.
 
“Regulations” means the regulations issued under the Code or any successor law.
 
“Regulation 114 Trust” means a three way investment trust that (i) involves an
agreement among a cedent, a financial institution and a non-admitted reinsurer
governed by Regulation 114 of the Official Compilation of Codes, Rules and
Regulations (11 NYCRR4) of the New York State Insurance Department, (ii) is
maintained in the United States in an approved financial institution and
(iii) is collateralized only by cash and cash equivalents, U.S. Treasury
securities and/or fixed income securities rated “A” or higher.
 
“Restricted Capital Accounts” has the meaning assigned to such term in
Section 3.5(a) hereof.
 
“Securities” has the meaning set forth in Section 4.1(b).
 
“Tax Proceeding” has the meaning set forth in Section 3.12.
 
“Tax Treatment” has the meaning set forth in Section 3.12.
 
“Transfer” means any sale, exchange, transfer, assignment or other disposition
by a Participant of his Interest to another party, whether voluntary or
involuntary, including a transfer by operation of law.  Notwithstanding the
foregoing, a pledge or lien by a Participant of any or all of its Interest made
in accordance with, and permitted by, this Agreement shall not be deemed to be a
Transfer.
 
“Treasury Bill Rate” means, with respect to any calendar month, a rate of
interest, determined and adjusted monthly by DME as of the fifth Business Day of
each month, equal to the annual coupon equivalent yield on 13-week U.S. Treasury
bills resulting from the most recent auction of such instruments prior to the
monthly determination date.
 
“venture” has the meaning set forth in Section 2.1(c).
 
 
 
7

--------------------------------------------------------------------------------

 
 
_____________
 
Article II
 
Organization
 
_____________
 
2.1. Purpose of Agreement
 
(a) The parties hereto hereby agree to form a joint venture to jointly own and
manage certain assets and to share in net profits and net losses generated by
these assets as more particularly described herein.
 
(b) Each of the Participants hereby agrees, subject to the remainder of this
Agreement, to reasonably cooperate to carry out the intent of this Agreement and
to effectuate, implement and continue the valid and subsisting existence of the
relationship created hereby.
 
(c) The parties hereto acknowledge that they intend that the joint venture
created by this Agreement be taxed as a partnership and not as an association
taxable as a corporation for United States federal income tax purposes and
references herein to the “venture” are references to such joint venture and tax
partnership.  No election may be made by a Participant to treat the relationship
created by this Agreement as other than a partnership for United States federal
income tax purposes.
 
2.2. Assets
 
From and after the Effective Date, the Participants acknowledge and agree that
(i) the assets of the venture (the “Assets”) will be jointly owned but held in
segregated accounts each in the name of Greenlight Re separate from Greenlight
Re’s other assets, and (ii) all of the Assets shall be held in trust for the
benefit of all Participants in accordance with the terms of this Agreement.  DME
will select one or more custodians for the Assets and will promptly notify each
Participant in writing following the selection or change of custodians
hereunder.
 
2.3. Term of Agreement
 
The term of this Agreement commences on the Commencement Date and continues,
unless earlier terminated pursuant to Section 6.1 hereof, until December 31,
2013; provided, however, that this Agreement shall automatically continue for
additional successive three-year periods unless DME notifies the other
Participants that it wishes to terminate this Agreement at least 90 days prior
to the end of the then current term.  In the event that any Participant (other
than DME) notifies the other Participants that it wishes to withdraw as a
Participant and terminate its participation in the venture at least 90 days
prior to the end of the then current term, the electing party shall withdraw
from the venture, and shall be deemed to have elected a withdrawal of its entire
Capital Account as of the end of such term as provided for in Section 5.2 and
the provisions of this Agreement shall no longer apply to such Participant
(except those provisions which by their terms apply to Participants following
their withdrawal).
 
 
8

--------------------------------------------------------------------------------

 
 
2.4. Objectives
 
The object and purpose of and the nature of the business to be conducted
pursuant to this Agreement is investing, acquiring, holding, voting, disposing
and otherwise dealing with the Securities consistent with the terms of this
Agreement (including, without limitation, the applicable Guidelines) and
engaging in any and all activities necessary or incidental to the foregoing.
 
2.5. Actions by DME
 
Subject to the limitations contained elsewhere in this Agreement, DME, on behalf
of the Participants, may execute, deliver and perform all contracts, agreements
and other undertakings and engage in all activities and transactions as may, in
the reasonable discretion of DME, be necessary or advisable to carry out the
objectives of this Agreement (including without limitation all federal
securities filings relating to any of the investment activities set forth in
Section 4.1(b)), provided, however, that if a contract, agreement or other
undertaking is or is to be made by DME on behalf of Greenlight Re and/or GRIL
that could reasonably be expected to require disclosure on a Form 8-K pursuant
to Section 13 or 15(d) of the United States Securities Exchange Act of 1934, as
amended, or other applicable law, DME shall promptly notify Greenlight Re and/or
GRIL and cooperate with Greenlight Re and/or GRIL to allow a timely and proper
disclosure to be made.
 
2.6. Reliance by Third Parties
 
Persons dealing with any Participant, individually or in the aggregate as it
relates to the Assets or the relationship created by this Agreement, are
entitled to rely conclusively upon the power and authority of each such
Participant as herein set forth.
 
2.7. Liability of Participants
 
In no event will any Participant (or former Participant) be obligated to make
any capital contribution in addition to its agreed capital contributions (or
other payments provided for herein) or have any liability for the repayment or
discharge of debts and obligations of the venture except to the extent provided
herein or as required by law.
 
_____________
 
Article III
 
Capital
 
_____________
 
3.1. Contributions to Capital
 
(a) As of the Effective Date of this Agreement, GRIL simultaneously will make or
will have made an initial contribution to the venture.  Following such
contribution, each Participant as of the Effective Date shall have a Capital
Account balance equal to the amounts set forth on Exhibit B.
 
 
 
9

--------------------------------------------------------------------------------

 
 
(b) Each Participant, as applicable, shall make additional capital contributions
in accordance with Section 3.6(b), Section 4.1(d) and 4.1(e) hereof.  In the
event that DME’s Percentage falls below 1%, it shall promptly (and in any event
within five (5) Business Days of such occurrence) make a capital contribution
necessary to increase its Percentage to at least 1%.  DME shall not be required
to make any other additional capital contributions except as otherwise
specifically contemplated by this Agreement.
 
3.2. Rights of Participants in Capital
 
(a) No Participant is entitled to interest on any contributions made pursuant to
this Agreement.
 
(b) No Participant has the right to the return of any contribution made pursuant
to this Agreement except (i) upon a withdrawal by a Participant pursuant to
Section 5.2 or (ii) upon the termination of this Agreement pursuant to
Section 6.1.  The entitlement to any such return at such time is limited to the
value of the Capital Account of the Participant.
 
3.3. Capital Accounts
 
(a) Each Participant shall have a separate Capital Account relating to its
Interest.
 
(b) Each Participant’s Capital Account shall have an initial balance equal to
the amount of any cash and the net value, as determined in accordance with
Section 7.2 hereof, of any assets constituting such Participant’s initial
contribution, as listed on Exhibit B.
 
(c) Each Participant’s Capital Account shall be increased by the amount of cash
and the net value, as determined in accordance with Section 7.2 hereof, of any
assets constituting additional contributions by such Participant and decreased
by the amount of cash and the net value of any assets withdrawn by and
distributed to such Participant and such Participant’s pro rata portion of the
expenses allocable pursuant to Section 4.2(a).
 
(d) Each Participant’s Capital Account shall be adjusted in the manner specified
in the remaining provisions of Article III.
 
3.4. Allocation of Net Profits and Net Losses
 
(a) Except as otherwise expressly provided herein, all capital contributions by
a Participant shall be credited to such Participant’s Capital Account, and all
withdrawals by or distributions to such Participant shall be debited from such
Participant’s Capital Account to the extent thereof.  Subject to the remaining
provisions of this Section 3.4, Section 3.5, and Section 3.8 as of the last day
of each Fiscal Period, any Net Profit or Net Loss for such Fiscal Period shall
be allocated among and credited to or debited against the Capital Accounts of
the Participants in proportion to their respective Percentages for such Fiscal
Period.
 
(b) Notwithstanding Section 3.4(a), items of income, gains, losses, deduction,
credit and expenses that relate to investments in New Issues and Designated
Securities shall be allocated pursuant to Section 3.5 below.  DME acknowledges
that Greenlight Re holds a Class B Insurer’s license issued in accordance with
the terms of the Insurance Law (as revised) of the Cayman Islands and that GRIL
is a non-life reinsurer in accordance with the provisions of the European
Communities (Reinsurance) Regulations 2006.
 
 
 
10

--------------------------------------------------------------------------------

 
 
3.5. Allocations Relating to New Issues and Designated Securities
 
(a) Pursuant to FINRA Rule 5130, the venture may only acquire certain
publicly-offered securities (“New Issues”) if the Capital Accounts of
Participants connected with the securities industry (“Restricted Capital
Accounts”) are restricted from sharing a beneficial interest in such New Issues
in accordance with the provisions of FINRA Rule 5130.  Notwithstanding the
provisions of Section 3.4 above, to enable investment in New Issues, DME shall
not allocate any items of income, gain, loss, deduction and credit that relate
to investments in New Issues to Restricted Capital Accounts except to the extent
permitted by FINRA Rule 5130 and shall instead allocate such items among the
other Capital Accounts on a pro rata basis.  To the extent that FINRA Rule 5130
permits certain persons with Restricted Capital Accounts to participate in New
Issues, DME will allocate such New Issue among such Restricted Capital Accounts
on a pro rata basis.  DME may specially allocate a carrying charge to compensate
Participants with Restricted Capital Accounts to the extent such Restricted
Capital Accounts do not participate in investments in New Issues for the use of
capital to purchase or carry such positions.  To the extent consistent with
FINRA Rule 5130, as amended from time to time, DME shall determine when all
Capital Accounts may participate in the Net Profit and Net Loss from any New
Issue.  DME shall value any New Issue at such time at the then-current price of
the security in the secondary market.
 
(b) DME may, in its discretion, elect to designate an Asset as a Designated
Security. Notwithstanding the provisions of Section 3.4 above, items of income,
gains, losses, deduction, credit and expense that relate to a Designated
Security shall be allocated to Capital Accounts in such percentages as DME shall
reasonably determine (taking into account each Participant’s Guidelines,
regulatory restrictions and other items deemed relevant by DME).  Whenever DME
makes an investment that is in a Designated Security or whenever an existing
investment is first designated as a Designated Security by DME, DME shall
establish a sub-account with respect to each Participant that participates in
such Designated Security to reflect such Participant’s Capital Account’s pro
rata share of all allocations and distributions attributable to transactions
involving such Designated Security.  If DME determines that an investment no
longer warrants treatment as a Designated Security or that a Participant may or
must participate at a different percentage, DME will either deem such investment
no longer to be a Designated Security or reallocate interest in the Designated
Security to reflect the change in ownership percentage.   In the event of a
withdrawal request by a Participant pursuant to Section 5.2, DME shall have the
discretion to effect such withdrawal request first out of the Participant’s
Capital Account (excluding the Designated Securities sub-account) and then out
of the Designated Security sub-account.
 
3.6. Allocation of DME Share Payment, Withholding Taxes and Certain Other
Expenditures
 
(a) As of the first day of each month, the DME Share Payment for such month
shall be debited against the Capital Account of each Participant (other than
DME) and paid in cash to DME. All applicable DME Share Payment accrues from the
Commencement Date with respect to each Participant and is payable monthly in
advance on the first day of the month, based on the Capital Account balance of
each such Participant as of the beginning of such month (or on the Commencement
Date with respect to such Participant in the case of the first month of this
Agreement).  If this Agreement is terminated in accordance with its terms as of
a date other than the last day of a month, the DME Share Payment for the final
month shall be prorated to the date of termination.  All payments of the DME
Share Payment to DME under this Agreement shall be made without any reduction,
deduction or withholding for or on account of any tax (including without
limitation, any value added tax), unless required by law.  If reduction,
deduction or withholding of any tax (including without limitation, any value
added tax) is required by law from any such payment, the sum payable shall be
increased as necessary so that after making all required deductions and
withholdings, DME receives an amount equal to the amount that it would have
received had no such deductions or withholdings been made.
 
 
 
11

--------------------------------------------------------------------------------

 
 
(b) If the venture or a Participant incurs a withholding tax or other tax
obligation with respect to the share of income allocable to any Participant,
then DME, on behalf of the venture or of such Participant, shall (unless
otherwise agreed by such Participant) withhold the appropriate portion of such
Participant’s share of income, timely remit such amount to the applicable taxing
authority and cause the amount of such obligation to be debited against the
Capital Account of such Participant as of the close of the Fiscal Period during
which such obligation was paid.  If the amount of such taxes is greater than
such Capital Account balance, then such Participant and any successor to such
Participant’s Interest must, in connection with this Agreement, make a capital
contribution in the amount of such excess.  No one other than the Participant is
obligated to apply for or obtain a reduction of or exemption from withholding
tax on behalf of any Participant that may be eligible for such reduction or
exemption but DME will provide any assistance reasonably requested by a
Participant, at such Participant’s cost, in connection with establishing any
such reduction or exemption.  Notwithstanding the foregoing, DME shall bear the
financial obligation of any withholding or other tax obligation if the venture,
Greenlight Re or GRIL incurs such withholding or other tax obligation with
respect to the share of income allocable to Greenlight Re or GRIL, as the case
may be, that (i) Greenlight Re or GRIL, as the case may be, would not have been
subject to but for the establishment of, and the investment by, the venture, and
(ii) increases Greenlight Re’s or GRIL’s aggregate tax liability compared to
Greenlight Re’s or GRIL’s aggregate tax liability had the investment been made
by Greenlight Re or GRIL, directly or otherwise, outside of the venture.
 
(c) Except as otherwise provided for in this Agreement, any expenditures payable
by or on behalf of the venture, to the extent determined by DME to have been
paid or withheld on behalf of, or by reason of particular circumstances
applicable to, one or more but fewer than all of the Participants, are to be
charged to only those Participants on whose behalf such payments are made or
whose particular circumstances gave rise to such payments.  Such charges are
debited from the Capital Accounts of such Participants as of the close of the
Fiscal Period during which any such items were accrued or paid.
 
3.7. Reserves; Adjustments for Certain Future Events
 
(a) Appropriate reserves may be created, accrued and charged against the Net
Assets and proportionately against the Capital Accounts of the Participants for
contingent liabilities associated with the venture, including, without
limitation, for accrued Performance Allocation amounts, such reserves to be in
the amounts that DME, in its reasonable discretion, deems necessary or
appropriate.  DME may increase or reduce any such reserve from time to time by
such amounts as DME in its reasonable discretion deems necessary or
appropriate.  At the reasonable discretion of DME, the amount of any such
reserve, or any increase or decrease therein, may be charged or credited, as
appropriate, to the Capital Accounts of those parties who are Participants at
the time when such reserve is created, increased, or decreased, as the case may
be, or alternatively may be charged or credited to those parties who were
Participants at the time of the act or omission giving rise to the contingent
liability for which the reserve was established.
 
 
 
12

--------------------------------------------------------------------------------

 
 
(b) If DME in its reasonable discretion determines that it is equitable to treat
an amount to be paid or received as being applicable to one or more prior
periods, then such amount may be proportionately charged or credited, as
appropriate, to those parties who were Participants during such prior period or
periods.  If any amount is to be charged or credited to a party who is no longer
a Participant, such amount must be paid by (in the case of a charge) or to (in
the case of a credit) such party, as the case may be, in cash with interest at
the Treasury Bill Rate in effect at that time from the date on which DME
determines that such charge or credit is required.  In the case of a charge, the
former Participant is obligated to pay the amount of the charge, or if another
Participant has already paid the charge, to reimburse such other Participant
promptly on demand; provided that (i) in no event is a former Participant
obligated to make a payment exceeding the amount of its Capital Account at the
time to which the charge relates, and (ii) no such demand may be made if the
applicable limitation period under applicable law, if any, has expired.  To the
extent DME or the Participants fail to collect, in full, any amount required to
be charged to such former Participant pursuant to paragraph (a) or (b) of this
Section 3.7, whether due to the expiration of the applicable limitation period,
if any, or for any other reason whatsoever, the deficiency may be charged
proportionately to the Capital Accounts of the current Participants.
 
(c) In the event any reserves in excess of $100,000 are created, accrued or
charged against the Net Assets of Greenlight Re’s Capital Account, or any such
reserves in excess of $100,000 are increased or decreased, DME will promptly,
within five (5) Business Days following month end, provide written notice and a
description of such event to Greenlight Re.  In the event any reserves in excess
of $100,000 are created, accrued or charged against the Net Assets of GRIL’s
Capital Account, or any such reserves in excess of $100,000 are increased or
decreased, DME will promptly, within five (5) Business Days following month end,
provide written notice and a description of such event to GRIL.
 
3.8. Performance Allocation
 
(a) The Performance Allocation shall be debited against the Capital Account of
each Participant (other than DME) as of the last day of each Performance Period
with respect to such Participant, and the amount so debited shall be
simultaneously credited to the Capital Account of DME.
 
(b) DME, in its sole discretion, may waive or reduce the Performance Allocation.
 
 
 
13

--------------------------------------------------------------------------------

 
 
3.9. Allocations for Income Tax Purposes
 
(a) Except as otherwise required by Code Section 704(c), items of income, gain,
deduction, loss, or credit that are recognized for income tax purposes in each
Fiscal Year shall be allocated among the Participants, in such manner as to
reflect equitably amounts credited to or debited against each Participant’s
Capital Account, whether in such Fiscal Year or in prior Fiscal Years.  To this
end, DME shall establish and maintain records that show the extent to which the
Capital Account of each Participant, as of the last day of each Fiscal Year,
consists of amounts that have not been reflected in the taxable income of such
Participant.  To the extent deemed by DME, in its reasonable discretion, to be
feasible and equitable, taxable income and gains in each Fiscal Year shall be
allocated among the Participants who have enjoyed the related credits to their
Capital Accounts, and items of deduction, loss and credit in each Fiscal Year
shall be allocated among the Participants who have borne the burden of the
related debits to their Capital Accounts.
 
(b) To the extent an adjustment to the adjusted tax basis of any Asset or any
Capital Account pursuant to Code Section 734(b) is required under Regulations
Sections 1.704-1(b)(2)(iv)(m)(4) and (5) to be taken into account in determining
Capital Accounts, the amount of such adjustment to the Capital Accounts shall be
treated as an item of gain (if the adjustment increases the basis of the asset)
or loss (if the adjustment decreases such basis) and such gain or loss shall be
specially allocated to the Participants in the same manner that the gain or loss
displaced by such basis adjustment would have been allocated had the assets in
question been sold.
 
3.10. Qualified Income Offset
 
In the event any Participant receives any adjustments, allocations, or
distributions described in Section 1.704-1(b)(2)(ii)(d)(4),
1.704-1(b)(2)(ii)(d)(5), or 1.704 1(b)(2)(ii)(d)(6) of the Regulations, items of
income and gain will be specially allocated to each such Participant in an
amount and manner sufficient to eliminate, to the extent required by the
Regulations, the deficit balance in the Capital Account of such Participant as
quickly as possible, provided that an allocation pursuant to this Section 3.10
may be made only if and to the extent that such Participant would have a deficit
balance in its Capital Account after all other allocations provided for in this
Article III have been tentatively made as if this Section 3.10 were not in the
Agreement.  This Section 3.10 is intended to constitute a “qualified income
offset” within the meaning of Regulations Section 1.704-1(b)(2)(ii), and must be
interpreted consistently therewith.
 
3.11. Gross Income Allocation
 
In the event any Participant has a deficit Capital Account at the end of any
Fiscal Year that is in excess of the sum of (i) the amount such Participant is
obligated to restore pursuant to any provision of this Agreement and (ii) the
amount such Participant is deemed to be obligated to restore pursuant to the
penultimate sentences of Regulations Section 1.704-2(g)(1) and 1.704-2(i)(5),
each such Participant will be specially allocated items of income and gain in
the amount of such excess as quickly as possible, provided that an allocation
pursuant to this Section 3.11 may be made only if and to the extent that such
Participant would have a deficit Capital Account in excess of such sum after all
other allocations provided for in this Article III have been made as if
Section 3.10 hereof and this Section 3.11 were not in the Agreement.
 
 
 
14

--------------------------------------------------------------------------------

 
 
3.12. Individual Participants’ Tax Treatment
 
(a) Except with regard to the treatment of the venture as a partnership for U.S.
tax purposes and the treatment of the Performance Allocation as contemplated by
this Agreement (“Tax Treatment”), each Participant agrees not to treat, on any
income tax return or in any claim for a refund, any item of income, gain, loss,
deduction or credit in a manner inconsistent with the treatment of such item
pursuant to the terms of this Agreement unless otherwise required by a Final
Determination after such Participant uses its commercially reasonable efforts to
uphold the treatment of the item in a manner consistent with the terms of this
Agreement.
 
(b) Notwithstanding the foregoing, the parties shall not take any position
inconsistent with the Tax Treatment.  If a claim, action or proceeding (a “Tax
Proceeding”) is brought by the Internal Revenue Service or other taxing
authority against a Participant or the venture challenging the Tax Treatment,
such Participant shall provide prompt written notice to DME of such Tax
Proceeding and DME shall be entitled to assume the defense of, and control all
matters with regard to, such Tax Proceeding as it relates to the Tax Treatment
in accordance with the procedures set forth in Section 4.4(e).  DME shall
indemnify such Participant for any losses, damages, costs and expenses
associated with any such Tax Proceeding in accordance with Section 4.4 of this
Agreement whether or not it assumes the defense.  DME shall use reasonable
efforts to keep such Participant apprised of the status of such Tax
Proceeding.  No Participant may settle a Tax Proceeding inconsistent with the
Tax Treatment contemplated by this Agreement unless DME fails to assume or
maintain the defense of the Tax Proceeding as contemplated by this
Section 3.12(b) and Section 4.4(e), or DME provides express prior written
consent.
 
3.13. Distributions
 
(a) Subject to Section 5.2, the amount, form and timing of any distributions
pursuant to this Agreement are determined by DME.
 
(b) Notwithstanding any provision to the contrary contained in this Agreement,
DME may not make a distribution to any Participant on account of such
Participant’s Interest if such distribution would violate any applicable law.
 
_____________
 
Article IV
 
Management
 
_____________
 
4.1. Duties and Powers of the Participants
 
(a) Subject to Section 4.1(h) below, DME shall be empowered (a) to formulate the
overall trading and investment strategy of the venture (and the limited related
borrowing activities associated therewith in order to implement such strategy)
and (b) to exercise full discretion in the management of the trading and
investment transactions and related activities contemplated by this Agreement in
order to implement such strategy, including the authority to allocate a portion
of the Assets to other trading advisors through managed accounts or collective
investment vehicles.  DME shall consider the interests of all Participants when
exercising its discretion and shall not make investment decisions based on tax
treatment that are or could be reasonably expected to be beneficial to DME to
the detriment of other Participants.
 
 
 
15

--------------------------------------------------------------------------------

 
 
(b) Subject to Section 4.1(c) and Section 4.1(h), in furtherance of the
foregoing, the Participants hereby designate and appoint DME as agent and
attorney-in-fact for purposes of this Agreement, with full power and authority
and without the need for further approval of any Participant (except as may be
required by applicable law) to have the exclusive power on behalf of the
Participants to (i) effect any and all transactions in equity and debt
securities (including derivatives thereon), currencies and commodities (and
options, futures, derivatives, swaps, and forward contracts thereon), trade and
other claims, arbitrages, loans, break-ups, consolidations, reorganizations and
similar securities of non-United States issuers, and everything connected
therewith in the broadest sense (“Securities”); (ii) determine all matters
relating to the manner, method and timing of investment transactions and to
engage consultants and analysts in connection therewith; (iii) select brokers
(including prime brokers), custodians, dealers, banks and other intermediaries
by or through whom such investment transactions will be executed or carried out;
(iv) make short sales; (v) purchase or write options (including uncovered
options); (vi) trade on margin; (vii) draw funds and direct banks, brokers or
other custodians to effect deliveries of funds or assets, but only in the course
of effecting investment transactions for the account of the venture and its
Participants; (viii) exercise all voting and other powers and privileges
attributable to any Securities or other property held for the account of the
venture and its Participants hereunder; and (ix) make and execute all such
documents and to take all such other actions as DME considers necessary or
appropriate to carry out its investment advisory duties hereunder, including
opening brokerage (including prime brokerage) accounts and any other required
documentation including, without limitation, swaps, securities, lending
arrangements and similar agreements on behalf of the venture and its
Participants.  DME may, with the prior consent of Greenlight Re or GRIL, as
applicable (which consent may not be unreasonably withheld), effectuate the
foregoing through one or more corporations, partnerships, limited liability
companies or other entities formed on behalf of the venture (an "Entity").  For
purposes of providing such consent, Greenlight Re or GRIL, as applicable, shall
designate an authorized representative (and a substitute authorized
representative in the event that the first authorized representative is
unavailable) each of whom have the authority to provide such consent.  A
failure of an authorized representative to consent or reject the formation and
use of an Entity in connection with a proposed transaction within twenty-four
(24) hours of receipt of a written request (via electronic mail or otherwise)
for approval from DME shall be deemed consent.  For purposes of documenting the
foregoing for third parties, each of the Participants shall execute a Power of
Attorney in the form attached hereto as Exhibit C.  Such Power of Attorney shall
be subject to any limitations contained in this Agreement, including, without
limitation, those limitations listed in Section 4.1(c) below.
 
(c) Notwithstanding anything to the contrary in this Agreement, DME shall use
commercially reasonable efforts to avoid engaging in any activity or taking any
action that would cause Greenlight Re or GRIL to be treated as engaged in a U.S.
trade or business for U.S. federal income tax purposes, including investing in
any asset that (i) does not qualify for the trading safe harbor provided in
Section 864(b)(2) of the Code and the Treasury Regulations promulgated
thereunder, or (ii) would be considered a United States real property interest
for purposes of Section 897 of the Code.
 
 
 
16

--------------------------------------------------------------------------------

 
 
(d) During the term of this Agreement none of Greenlight Capital Re, Greenlight
Re or GRIL shall engage a person or entity, other than DME or, with the prior
written consent of DME, a DME Affiliate, to act as its investment advisor or in
a similar capacity.  In furtherance of the foregoing, during the term of this
Agreement, each of Greenlight Re and GRIL shall use its respective commercially
reasonable efforts to cause substantially all of its investable assets to be
contributed to the venture as soon as reasonably practicable; provided, however,
that the term “investable assets” shall not be deemed to include (i) any assets
of Greenlight Re which are, in the good faith determination of the Board of
Greenlight Re, necessary for the operation of Greenlight Re’s business; (ii) up
to 10% (20% if approved by the Board of Greenlight Re, and communicated in
writing to DME) of Greenlight Re’s assets that are available for investment that
are used to collateralize Regulation 114 Trusts; (iii) any assets of GRIL which
are, in the good faith determination of the Board of GRIL, necessary for the
operation of GRIL’s business; and (iv) up to 10% (20% if approved by the Board
of GRIL, and communicated in writing to DME) of GRIL’s assets that are available
for investment that are used to collateralize Regulation 114 Trusts.
 
(e) During the term hereof (including, for the avoidance of doubt, during any
renewal term), Greenlight Re, GRIL and Greenlight Capital Re shall, and shall
use their respective commercially reasonable efforts to cause any of their
respective subsidiaries that are formed before or after the date hereof to
(i) become a Participant or (ii) enter into an agreement similar to this
Agreement, in each case relating to the investment of substantially all of their
investable assets.
 
(f) In connection with the transactions contemplated by this Agreement, the
Participants acknowledge and agree that in the course of selecting brokers,
dealers, banks and financial intermediaries to effect such transactions, DME may
agree to such commissions, fees and other charges as it shall deem reasonable
under the circumstances, taking into consideration all such factors as DME deems
relevant, including the following:  the ability to effect prompt and reliable
executions at favorable prices; the operational efficiency with which
transactions are effected; the financial strength, integrity and stability of
the broker; the quality, comprehensiveness and frequency of available research
and other services considered to be of value (even if such research and other
services are not for the exclusive benefit of the accounts of the venture and
its Participants); and the competitiveness of commission rates in comparison
with other brokers satisfying DME’s other selection criteria.  It is understood
that the costs of such services will not necessarily represent the lowest costs
available and that DME is under no obligation to combine or arrange orders so as
to obtain reduced charges.
 
(g) DME shall be the tax matters partner for purposes of this Agreement and
Section 6231(a)(7) of the Code.  The tax matters partner has the exclusive
authority and discretion to make any elections required or permitted to be made
by the venture under any provisions of the Code or any other applicable laws.
 
 
 
17

--------------------------------------------------------------------------------

 
 
(h) Notwithstanding any provision of this Agreement to the contrary, DME hereby
agrees to follow (i) the investment guidelines of Greenlight Re attached hereto
as Exhibit A-1 (the “Greenlight Re Guidelines”), solely with respect to Assets
in which Greenlight Re has an interest, and only to the extent of Greenlight
Re’s interest in each such Asset, as the Greenlight Re Guidelines may be amended
from time to time by the Board of Greenlight Re, and provided in writing to DME,
and (ii) the investment guidelines of GRIL attached hereto as Exhibit A-2 (the
“GRIL Guidelines”, and together with the Greenlight Re Guidelines, the
“Guidelines”), solely with respect to Assets in which GRIL has an interest, and
only to the extent of GRIL’s interest in each such Asset, as the GRIL Guidelines
may be amended from time to time by the Board of GRIL and provided in writing to
DME.  For the avoidance of doubt, the Parties hereby  acknowledge and agree that
(x) the Greenlight Re Guidelines do not apply to any Assets in which Greenlight
Re does not have an interest, and (y) the GRIL Guidelines do not apply to any
Assets in which GRIL does not have an interest.  DME shall not, except as
otherwise approved by Greenlight Re or GRIL in writing, effect any investment
transactions for the accounts of such Participant that are inconsistent with the
Guidelines applicable to such Participant or other investment restrictions from
time to time imposed by applicable regulation (as determined in good faith by
the applicable Board) or adopted by the applicable Board; provided that such
Guidelines and investment restrictions are communicated in writing to DME.  DME
may designate certain investments as Designated Securities in order to comply
with the applicable Guidelines and investment restrictions.
 
4.2. Expenses
 
(a) All expenses incurred directly in connection with transactions effected or
positions held for the account of the venture and its Participants (including,
without limitation, custodial fees, brokerage commissions, research costs,
market data fees, legal, consulting and auditing fees, interest on debit
balances, withholding or transfer taxes) shall be paid or reimbursed by the
venture.  In addition, DME shall be entitled to be paid or reimbursed for other
out-of pocket expenses (other than its own salary, office rent and other
customary general administrative, overhead costs and the costs of maintaining
books and records pursuant to Section 7.4) incurred in the performance of its
duties pursuant to this Agreement.  Expenses generally will be borne pro rata by
the Participants in accordance with the balances in their respective Capital
Accounts, except as provided elsewhere in this Agreement, including
Sections 3.4, 3.5, 3.6, and 3.9.
 
(b) DME shall be entitled to use “soft dollars” generated by investments to pay
for certain of its own operating and overhead costs, including payment of all or
a portion of its costs and expenses of operation to the extent that DME, in its
reasonable discretion, determines that any such costs and expenses are
reasonably related to the investment decision-making process.  Use of “soft
dollars” by DME as described herein shall not constitute a breach by it of any
fiduciary or other duty which DME may be deemed to owe to any other Participant
or any Affiliate thereof.
 
(c) If DME shall incur any of the expenses for the account or benefit of, or in
connection with its activities or those of its Affiliates on behalf of, both the
venture and any Managed Account, DME, as appropriate, will allocate such expense
among the venture and each such Managed Account in proportion to the size of the
investment made by each of the venture and each Managed Account in the activity
or entity to which the expense relates, or in such other manner as DME in good
faith considers fair and reasonable.
 
 
 
18

--------------------------------------------------------------------------------

 
 
(d) The venture does not have its own separate employees or office, and no
Participant is entitled to reimbursement for salaries, office rent and other
general overhead costs of such Participant in connection with this Agreement.
 
4.3. Other Activities of Participants
 
(a) DME is not required to devote its full time to its duties under this
Agreement, but must devote such of its time to such duties as it, in its
discretion exercised in good faith, determines to be necessary to conduct the
affairs contemplated by this Agreement.
 
(b) This Agreement shall not restrict in any way the ability of DME or its
Affiliates to engage in any other business or investment activities.  It is
expressly understood that DME and its Affiliates may effect investment
transactions for their own account and for Managed Accounts which may or may not
be affiliated with any Participant, and the Participants further understand and
agree that nothing herein shall restrict the ability of DME or its Affiliates to
engage in any such transactions notwithstanding the fact that the Participants
may have, by virtue of this Agreement or otherwise, or may take a position of
any kind; provided, however, that DME shall not, without the prior written
consent of the applicable Board, purchase pursuant to this Agreement any Asset
from, or sell pursuant to this Agreement, any Asset to, DME or any Managed
Account which DME or an Affiliate is the investment advisor to or is otherwise a
beneficial owner of; provided further, however, that failure to obtain such
prior written consent shall not be deemed a breach of this Agreement if the
applicable Board ratifies such purchase or sale after the fact.  Notwithstanding
the foregoing, DME may cause the venture and Managed Accounts that invest in
parallel therewith to enter into book account trades in the ordinary course of
business transferring portions of investments among the venture and all such
Managed Accounts in order to reflect changes in the size of the venture relative
to the size of such Managed Accounts without the need for consent or
ratification by the Board of any such trades.
 
(c) It is understood that when DME determines that it would be appropriate for
the venture and one or more of DME’s (or its Affiliates’) other Managed Accounts
to participate in an investment opportunity, DME will seek to execute orders
for, or otherwise allocate such opportunities to, the venture and such Managed
Accounts on an equitable basis.  In such situations, DME may place orders for
the venture and each Managed Account simultaneously and if all such orders are
not filled at the same price, DME may cause the venture and each Managed Account
to pay or receive the average of the prices at which such orders were filled for
the venture and all other Managed Accounts.  If all such orders cannot be fully
executed under prevailing market conditions, DME may allocate among the venture
and the Managed Accounts the securities traded in a manner which DME considers
in its reasonable discretion equitable, taking into account the size of the
order placed for the venture and each such Managed Account as well as any other
factors which DME deems relevant.  However, DME is not obligated to devote any
specific amount of time to its duties under this Agreement and is not required
to accord exclusivity or priority to the venture or the Participants in the
event of limited investment opportunities arising from the application of
speculative position limits or other factors.
 
 
 
19

--------------------------------------------------------------------------------

 
 
4.4. Duty of Care; Indemnification
 
(a) Each Participant agrees that no Covered Person shall be liable to the
venture or to any of the Participants or their shareholders for any liabilities,
obligations, losses, costs, damages, expenses, claims, judgments and reasonable
attorneys fees and expenses (collectively, “Losses”) occasioned by any act or
omission of any Covered Person in connection with the performance of such
Covered Person’s services hereunder, except that DME shall be liable to the
Participants:  (i) for any misstatement or omission of material fact contained
in a filing made by or on behalf of a Participant under the United States
Securities and Exchange Act of 1934 or other federal law or other public
disclosure in so far as such losses, damages, expenses or claims arise out of or
are based upon any written information provided by such Covered Person regarding
the Participants or the venture expressly for use in such filing or other public
disclosure, to the extent (and only to the extent) that such misstatement or
omission of a material fact contained in such filing occurs in reliance upon and
in conformity with the written information furnished by the Covered Person;
(ii) for acts or omissions by it which constitute gross negligence, willful
misconduct or reckless disregard of DME’s obligations under this Agreement,
(iii) for breaches of the applicable Guidelines by DME which are not cured
within 15 days of the earlier of (x) the date on which DME becomes aware of such
breach, and (y) the date on which DME receives a written notice of such breach
from a Participant or an authorized representative of a Participant; or (iv) for
breaches of Section 5.2 hereof, in each case as finally determined by a court
having proper jurisdiction and after all appeals are resolved or exhausted.
 
(b) Each Participant, to the extent of its interest in the Assets only, shall
indemnify and hold harmless each Covered Person from and against any Losses
arising out of any claim asserted or threatened to be asserted in connection
with any matter arising out of or in connection with this Agreement or the
venture’s business or affairs; provided, however, that no Covered Person shall
be entitled to any such indemnification with respect to any expense, loss,
liability or damage which was caused by (i) any misstatement or omission of
material fact contained in a filing made by or on behalf of a Participant under
the United States Securities and Exchange Act of 1934 or other federal law or
other public disclosure in so far as such losses, damages, expenses or claims
arise out of or are based upon any written information provided by such Covered
Person regarding the Participants or the venture expressly for use in such
filing or other public disclosure, to the extent (and only to the extent) that
such misstatement or omission of a material fact contained in such filing occurs
in reliance upon and in conformity with the written information furnished by the
Covered Person, (ii) any Covered Person’s gross negligence, willful misconduct
or reckless disregard of any of the its obligations under this Agreement,
(iii) for breaches of the applicable Guidelines by DME in connection with its
actions under this Agreement which breaches are not cured within 15 days of the
earlier of (x) the date on which DME becomes aware of such breach, and (y) the
date on which DME receives a written notice of such breach from a Participant;
or (iv) for breaches of Section 5.2 hereof.  The venture shall advance to any
Covered Person the reasonable costs and expenses of investigating and/or
defending such claim subject to receiving a written undertaking from the Covered
Person to repay such amounts if and to the extent of any subsequent
determination by a court or other tribunal of competent jurisdiction that the
Covered Person was not entitled to indemnification hereunder.  Notwithstanding
the foregoing, no Participant shall be liable hereunder for any settlement of
any action or claim effected without its consent thereto, which will not be
unreasonably withheld.
 
 
 
20

--------------------------------------------------------------------------------

 
 
(c) All transactions effected pursuant to this Agreement by DME shall be for the
Participants’ accounts and risk.  DME has not made and makes no guarantee
whatsoever as to the success or profitability of DME’s trading methods and
strategies, and the Participants each acknowledge that it has received no such
guarantee from DME or any Covered Person, and has not entered into this
Agreement in consideration of or in reliance upon any such guarantee or similar
representation from DME or any Covered Person.
 
(d) DME shall indemnify and hold harmless each of the Participants against any
Losses which were caused by:  (i) any misstatement or omission of material fact
contained in a filing made by or on behalf of a Participant under the United
States Securities and Exchange Act of 1934 or other federal law or other public
disclosure in so far as such losses, damages, expenses or claims arise out of or
are based upon any written information provided by DME regarding the
Participants or the venture expressly for use in such filing or other public
disclosure, to the extent (and only to the extent) that such misstatement or
omission of a material fact contained in such filing occurs in reliance upon and
in conformity with the written information furnished by DME; (ii) DME’s fraud,
gross negligence, willful misconduct or reckless disregard of any of DME’s
obligations under this Agreement; (iii) for breaches of the applicable
Guidelines by DME in connection with its duties under this Agreement which
breaches are not cured within 15 days of the earlier of (x) the date on which
DME becomes aware of such breach, and (y) the date on which DME receives a
notice of such breach from a Participant; or (iv) for breaches of Section 5.2
hereof; or (v) any Tax Proceeding.
 
(e) If a Participant shall receive notice of or has actual knowledge of any Tax
Proceeding, such Participant shall give DME written notice of such Tax
Proceeding; provided, however, that failure to notify DME shall not relieve DME
from any liability which it may have on account of the Tax Proceeding except to
the extent that DME shall have been materially prejudiced by such failure.  DME
shall be entitled to assume control of the defense or settlement of such
matter.  If DME elects to assume such control, the Participant being indemnified
and its counsel shall be entitled to consult with DME and its counsel and
participate in the defense or settlement of such matter at its own cost;
provided, however, that DME shall bear the costs and expenses of such
Participant’s counsel (from one law firm) if, in the reasonable opinion of
counsel mutually acceptable to the parties hereto, use of such Participant’s
counsel is necessary as a result of a conflict of interest between the
Participant, on the one hand, and DME, on the other hand.  In any event, DME
shall indicate in writing to the Participant being indemnified within 10
calendar days after such Participant has given DME written notice whether DME
intends to pay the claim or assume control of the defense or settlement of such
matter.
 
In the event DME exercises its right to assume control of the defense, the
Participant being indemnified shall reasonably cooperate with DME in such
defense and make available to DME witnesses, pertinent records, materials and
information in its possession or under its control relating thereto as are
reasonably requested by DME.  No claim may be settled by DME without the written
consent of such Participant, which consent shall not be unreasonably withheld or
delayed; provided, however, that DME may settle such claim without the consent
of such Participant so long as the settlement (x) includes an unconditional
release of such Participant, in form and substance reasonably satisfactory to
such Participant, from the claimant, (y) does not impose any liabilities or
obligations on such Participant, and (z) with respect to any non-monetary
provision of any settlement of a claim, does not impose and conditions upon such
Participant.
 
 
 
21

--------------------------------------------------------------------------------

 
 
(f) The amount which any indemnifying party is required to pay to, or for the
benefit of, an indemnified person under this Section 4.4 will be reduced
(including, without limitation, retroactively) by any insurance proceeds which
are actually paid by, or on behalf of, the indemnified party in reduction of the
related Losses.
 
(g) If the indemnity provided for in Section 4.4 and to which an Covered Person
is otherwise entitled is unavailable to such Covered Person in respect of any
Losses referred to therein, then each Participant, to the extent of its interest
in the Assets only, in lieu of indemnifying such Covered Person, shall
contribute to the amount paid or payable by such Covered Person as a result of
such Losses in the proportion the total capital of the Participants in the
venture (exclusive of the balance in the Covered Person’s Capital Account (or
the Capital Account of DME if the Covered Person is not DME)) bears to the total
capital of the venture (including the balance in Covered Person’s Capital
Account (or the Capital Account of DME if the Covered Person is not DME), which
contribution shall be treated as an expense of the venture calculated as if the
DME’s Capital Account balance was equal to zero.
 
4.5. Fiduciary Duties; Discretion
 
(a) To the extent that, at law or in equity, a Covered Person has duties
(including fiduciary duties) and liabilities relating thereto to the venture or
to any Participant, such Covered Person acting under this Agreement is not
liable to the venture or to any Participant for its good faith reliance on the
provisions of this Agreement.  The provisions of this Agreement, to the extent
that they restrict the duties and liabilities of a Covered Person otherwise
existing at law or in equity, are agreed by the parties hereto to replace such
other duties and liabilities of such Covered Person.
 
(b) To the fullest extent permitted by law, unless otherwise expressly provided
for herein, (i) whenever a conflict of interest exists or arises between a
Participant or any of its Affiliates, on the one hand, and the venture or any of
the other Participants on the other hand, or (ii) whenever this Agreement or any
other agreement contemplated herein or therein provides that a Participant must
act in a manner which is, or provide terms which are, fair and reasonable, the
Participant must resolve such conflict of interest, take such action or provide
such terms, considering in each case the relative interest of each party,
including its own interest, to such conflict, agreement, transaction or
situation and the benefits and burdens relating to such interests, any customary
or accepted industry practices, and any applicable generally accepted accounting
practices or principles.  In the absence of bad faith by the Participant, the
resolution, action or terms so made, taken or provided by the Participant do not
constitute a breach of this Agreement or any other agreement contemplated herein
or of any duty or obligation of the Participant at law or in equity or
otherwise.
 
(c) To the fullest extent permitted by law, except as provided elsewhere in this
Agreement, whenever in this Agreement a Person is permitted or required to make
a decision (i) in its “sole discretion” or under a grant of similar authority or
latitude, such Person is entitled to consider only such interests and factors as
it desires, including its own interests, and has no duty or obligation to give
any consideration to any interest of or factors affecting the venture or the
Participants, or (ii) in its “good faith” or under another express standard,
then such Person acts under such express standard and is not subject to any
other or different standards imposed by this Agreement or any other agreement
contemplated herein or by relevant provisions of law or in equity or otherwise.
 
 
 
22

--------------------------------------------------------------------------------

 
 
_____________
 
Article V
 
Admissions and Withdrawals
 
_____________
 
5.1. Admission of Participants
 
The Participants may by unanimous written consent, on the first day of any
calendar month, or at such other times as the Participants may determine, admit
any Person who executes this Agreement or any other writing evidencing the
intent of such Person to become a Participant, unless the participation by such
Participant would have any of the effects described in clauses (i) through (vi)
of Section 5.3(c).
 
5.2. Withdrawal of Interests of Participants
 
(a) The Interest of a Participant may not be withdrawn prior to termination of
this Agreement except as provided in this Section 5.2.
 
(b) Subject, in the case of DME, to its requirement to maintain at least a 1%
interest pursuant to Section 3.1 hereof and subject to the obligations of the
other Participants set forth in Section 4.1(d), a Participant may voluntarily
withdraw all or part of its Capital Account as of the close of business on any
Business Day. If a Participant wishes to withdraw funds, it must give written
notice to DME at least 3 Business Days prior to the proposed withdrawal date
indicating the amount to be withdrawn from such Participant’s Capital Account in
such notice.  DME may with respect to such request, in its reasonable
discretion, waive the foregoing notice requirement.  DME shall not be liable for
failure to perform or delay in performing under this Section 5.2 when such
failure or delay is due to Force Majeure, so long as DME uses its commercially
reasonable efforts to cure such event or occurrence as soon as practicably as
possible.  Upon receipt by DME of a Participant’s notice of intention to
withdraw assets from the venture, DME shall have the discretion to manage the
Assets in a manner that would provide for cash being available to satisfy such
Participant’s request for withdrawal.  DME may effect withdrawal payments (i) in
cash, (ii) in kind, or (iii) in any combination of the foregoing; provided that
the DME will use its commercially reasonable efforts to make any such settlement
in cash unless otherwise requested by the Participant.  Notwithstanding the
foregoing, each of the Participants acknowledges that a substantial amount of
withdrawals by one or more Participants could require DME to liquidate positions
in order to raise cash necessary to fund the withdrawals at a time when market
conditions are adverse or when such liquidations are otherwise not in the best
interests of non-withdrawing Participants.
 
 
 
23

--------------------------------------------------------------------------------

 
 
(c) The right of any Participant to withdraw or of any Participant to have
distributed an amount from his Capital Account pursuant to the provisions of
this Section 5.2 is subject to the provision by DME, on behalf of the
Participants, for all of the venture’s liabilities and for reserves for
contingencies provided for in Section 3.7 and Section 4.4 herein.
 
(d) With respect to any amounts withdrawn, a withdrawing Participant does not
share in the income, gains and losses resulting from the venture or have any
other rights or obligations as a Participant after the effective date of its
withdrawal except as provided in Section 3.7 and Section 4.4.
 
(e) Notwithstanding any provision of this Agreement to the contrary (i)
Greenlight Re may withdraw as a Participant and fully withdraw all of its
Capital Account from the venture (x) on 3 Business Days notice if Greenlight Re
Cause exists or (y) at the end of the then current term of the Agreement if
Greenlight Re elects not to renew the term of the Agreement pursuant to Section
2.3, and (ii) GRIL may withdraw as a Participant and fully withdraw all of the
GRIL Assets from the venture (x) on 3 Business Days notice if GRIL Cause exists
or (y) at the end of the then current term of the Agreement if GRIL elects not
to renew the term of the Agreement pursuant to Section 2.3.
 
(f) In the event that a Participant shall have withdrawn from the venture
pursuant to Section 5.2(e), (i) such Participant shall no longer be considered a
Participant from and after the date of such complete withdrawal, and (ii) the
provisions of this Agreement shall no longer apply to such Participant (except
those provisions which by their terms apply to Participants following their
withdrawal).
 
5.3. Transfer of Interests in Participants
 
(a) Each Participant agrees that it will not make or attempt to make any
Transfer of its Interest that would violate this Section 5.3.  In the event of
any attempted Transfer of any Participant’s Interest in violation of the
provisions of this Section 5.3, without limiting any other rights of DME under
this Agreement or otherwise, such attempted transfer shall be void ab initio and
DME (or, in the case of a transfer by DME, the other Participants) shall have
the right to require the withdrawal of such Participant’s Interest.
 
(b) No Transfer of any Participant’s Interest, whether voluntary or involuntary,
is valid or effective, and no transferee becomes a substituted Participant,
unless the prior written consent of DME (or, in the case of a transfer by DME, a
majority in interest) of the other Participants has been obtained, which consent
may be withheld for any reason or for no reason in the sole discretion of DME or
such Participants; provided, however, that in the case of DME, DME may make an
assignment in a transaction that does not result in a change of its actual
control or management.  In the event of any Transfer, all of the conditions of
the remainder of this Section 5.3 must also be satisfied.
 
(c) No Transfer of any Participant’s Interest, whether voluntary or involuntary,
is valid or effective unless DME (or, in the case of a transfer by DME, a
majority in interest of the other Participants) in its or their sole discretion
determines, after consultation with legal counsel, that such Transfer will not:
 
 
 
24

--------------------------------------------------------------------------------

 
 
(i)  
require registration of any Interest under any securities laws of the United
States of America, any state thereof or any other jurisdiction;

 
(ii)  
subject the venture or the Participants to a requirement to register under any
securities or commodities laws of the United States of America, any state
thereof or any other jurisdiction;

 
(iii)  
cause the venture to be treated as a “publicly traded partnership” for U.S.
federal income tax purposes under Section 7704(b) of the Code;

 
(iv)  
result in the venture being considered an investment company under the Company
Act;

 
(v)  
violate or be inconsistent with any representation or warranty made by the
transferring Participant at the time the Participant purchased an Interest; or

 
(vi)  
result in Assets being considered “plan assets” for purposes of ERISA.

 
(d) The transferring Participant must give the other Participants written notice
before making any voluntary Transfer and after any involuntary Transfer and must
provide sufficient information to allow DME to make the determination that the
proposed Transfer will not result in any of the consequences referred to in
clauses (i) through (vi) above.
 
(e) Any other provision of this Agreement to the contrary notwithstanding, any
successor to any Participant’s Interest is bound by the provisions
hereof.  Prior to recognizing any Transfer in accordance with this Section 5.3,
the other Participants in their sole discretion may require the transferring
Participant to execute and acknowledge an instrument of transfer in form and
substance satisfactory to the Participants, and may require the transferee to
make certain representations and warranties to the Participants and to accept,
adopt and approve in writing all of the terms and provisions of this
Agreement.  A transferee becomes a substituted Participant and succeeds to the
portion of the transferor’s Capital Account relating to the Interest transferred
effective upon the satisfaction of all of the conditions for such Transfer
contained in this Section 5.3.
 
(f) Notwithstanding the foregoing, the Participants acknowledge that Greenlight
Re or GRIL has or may in the future enter into financing arrangements pursuant
to which it may grant to lenders a security interest in its rights to its
portion of the Assets.  DME agrees to reasonably cooperate with Greenlight Re or
GRIL to effect the granting of such security interests, including without
limitation, executing a pledge agreement or similar agreement on reasonably
acceptable terms including if possible the right to foreclose on a portion of
those Assets equal to the Participant’s percentage interest in the Assets
(taking into account that a Participant may not participate fully in certain
Designated Securities or New Issues), after accounting for liabilities and
reserves.  Each of Greenlight Re and GRIL agrees not to pledge more than its
percentage interest in any Assets.
 
 
 
25

--------------------------------------------------------------------------------

 
 
_____________
 
Article VI
 
Termination and Liquidation
 
_____________
 
6.1. Termination of this Agreement
 
(a) Subject to applicable law, this Agreement will terminate and its affairs
must be wound up upon the earliest of:
 
(i)  
the end of the term of this Agreement, as determined pursuant to Section 2.3(a)
hereof; and

 
(ii)  
the date on which only one Participant remains.

 
(b) Except as provided in Section 6.1(a) or applicable law, the death, mental
illness, dissolution, termination, liquidation, bankruptcy, reorganization,
merger, sale of substantially all of the stock or assets of or other change in
the ownership or nature of a Participant, the execution of a joinder agreement
to this Agreement by a new Participant, the withdrawal of a Participant, or the
transfer by a Participant of its Interests to a third party does not cause this
Agreement to terminate.
 
6.2. Liquidation of the Venture
 
(a) Upon termination of this Agreement pursuant to Section 6.1(a), DME shall
promptly liquidate the Assets, except that if DME is unable to perform this
function, a liquidator elected by Participants whose Percentages represent more
than fifty percent (50%) of the aggregate Percentages of all Participants shall
liquidate the Assets.
 
(b) Net profit and net loss attributable to a Capital Account during the Fiscal
Periods that include the period of liquidation shall be allocated pursuant to
Article III.  The proceeds from liquidation shall be divided in the following
manner, subject to applicable law:
 
(i)  
the debts, liabilities and obligations of the venture, other than debts to the
Participants as Participants, and the expenses of liquidation (including legal
and accounting expenses incurred in connection therewith), up to and including
the date that distribution of the Assets to the Participants has been completed,
shall be first satisfied (whether by payment or the making of reasonable
provision for payment thereof);

 
(ii)  
such debts as are owing to the Participants as Participants shall be next paid;
and

 
(iii)  
the Participants shall be next paid liquidating distributions (in cash,
securities, or other assets, whether or not readily marketable) pro rata in
accordance with, and up to the positive balances of their respective Capital
Accounts, as adjusted pursuant to Article III to reflect allocations for the
Fiscal Period ending on the date of the distributions under this
Section 6.2(b)(iii).

 
 
 
26

--------------------------------------------------------------------------------

 
 
(c) Notwithstanding anything in this Section 6.2 to the contrary and subject to
the priorities set forth in applicable law, DME, the liquidator or the trustee,
as the case may be, may distribute ratably in-kind rather than in cash, upon
termination, any Assets, provided, however, that if any in-kind distribution is
to be made, (i) the assets distributed in kind must be valued pursuant to
Section 7.2 as of the actual date of their distribution, and charged as so
valued and distributed against amounts to be paid under Section 6.2(b) above and
(ii) any gain or loss (as computed for book purposes) attributable to property
distributed in-kind must be included in the net profit or net loss attributable
to the Capital Account for the Fiscal Period ending on the date of such
distribution.
 
_____________
 
Article VII
 
Accounting and Valuations;
Books and Records;
Board Meetings
_____________
 
7.1. Accounting and Reports
 
(a) DME may adopt, on behalf of the venture, for tax accounting purposes any
accounting method that DME decides in its reasonable discretion is in the best
interests of the venture and that is permissible for U.S. federal income tax
purposes and that does not prejudice any other Participant.  DME will promptly
notify each Participant in writing of any change.
 
(b) At the request of a Participant received at least 30 days prior to the end
of the Fiscal Year, as soon as practicable after the end of such Fiscal Year,
DME shall cause an audit of the financial statements of the venture in
accordance with U.S. generally accepted accounting principles as of the end of
each such Fiscal Year to be made by a firm of certified public accountants
selected by DME, which is reasonably acceptable to Greenlight Re and GRIL; and
as soon as is practicable thereafter but subject to Section 7.5, a copy of a set
of financial statements prepared on a basis that uses United States generally
accepted accounting principles as a guideline (with such adjustments thereto as
the Participants determine appropriate), including the report of such certified
public accountants, is furnished to each Participant.  For purposes of this
Section 7.1(b) the accounting firm of BDO Seidman, LLP shall be deemed
acceptable to Greenlight Re and GRIL.
 
(c) Promptly after each calendar month end, DME shall arrange for the
preparation and delivery to each Participant of an interim statement of its
respective Capital Account valued as set forth in Section 7.2, including, but
not limited to, balance sheet, income statement, trial balance and detailed
holdings report of a Participant’s Capital Account, and other information that
the Participant may reasonably request.
 
 
 
27

--------------------------------------------------------------------------------

 
 
(d) As soon as practicable after the end of each taxable year, DME shall furnish
each Participant such information as may be required to enable each Participant
properly to report for United States federal, state and local income tax
purposes, as applicable, its distributive share of each Participant’s item of
income, gain, loss, deduction or credit for such year.
 
(e) DME shall arrange for the preparation and delivery to each Participant a
statement setting forth the computation of (i) the DME Share Payment within 10
Business Days following the beginning of each month and (ii) Performance
Allocation within 30 days after the close of each Performance Period.
 
(f) DME shall provide a draft of any tax return required to be filed by the
venture (together with schedules, statement or attachments thereto) to
Greenlight Re and GRIL no later than ten (10) Business Days prior to the due
date (including extensions) of such tax return for their review and
comment.  DME shall consult with Greenlight Re and GRIL and in good faith
consider any comments provided by Greenlight Re and GRIL within five (5)
Business Days of their receipt of such tax returns.
 
(g) DME shall timely prepare and file on behalf of Greenlight Re, GRIL or the
venture any filings under Section 13 or 16 of the Exchange Act with the U.S.
Securities and Exchange Commission resulting from any investment made by the
venture.
 
(h) DME will use commercially reasonable efforts to assist Greenlight Re and
GRIL in any required internal control or compliance matters applicable to
Greenlight Re and GRIL and related to this Agreement, including preparing any
internal control reviews that are reasonably deemed necessary by Greenlight Re
and GRIL.  DME acknowledges that (i) Greenlight Re is subject to the reporting
requirements of, among others, the Securities Exchange Act of 1934, as amended,
the listing requirements of the Nasdaq Stock Market and the regulatory and
information requirements of the Cayman Islands Monetary Authority and A.M Best &
Co., and (ii) GRIL is subject to the regulatory and information requirements of
the Insurance Supervision Department of the Irish Financial Regulator and A.M.
Best & Co. Furthermore, DME will use commercially reasonable efforts to give
access to the venture’s books and records related to GRIL in case requested by
the Insurance Supervision Department of the Irish Financial Regulator.
 
(i) Notwithstanding anything herein to the contrary, all expenses incurred
directly in connection with the creation and maintenance of the accounting
records for the venture shall be paid for or reimbursed by DME.
 
7.2. Valuation of Assets and Interests
 
(a) DME shall value or have valued the Securities and other Assets as of the
close of business on the last day of each month, at the end of each Performance
Period and on any other date selected by DME or reasonably selected by
Greenlight Re or GRIL, as the case may be.  In addition, in good faith, DME
shall value Securities that are being distributed in kind as of their date of
distribution in accordance with Section 6.2(c).  In determining the value of the
Assets, no value is placed on the goodwill, if any, created by this Agreement,
or the office records, files, statistical data or any similar intangible assets
relating to the Assets not normally reflected in the venture’s accounting
records, but there must be taken into consideration any related items of income
earned but not received, expenses incurred but not yet paid, liabilities fixed
or contingent, prepaid expenses to the extent not otherwise reflected in the
books of account, and the value of options or commitments to purchase or sell
Securities pursuant to agreements entered into on or prior to such valuation
date.  Valuation of Securities made pursuant to this Section 7.2 must be based
on all relevant factors and is expected to comply generally with the following
guidelines:
 
 
 
28

--------------------------------------------------------------------------------

 
 
(i)  
The market value of each Security listed or traded on any recognized national
securities exchange shall be the last reported sale price at the relevant
valuation date on the composite tape or on the principal exchange on which such
Security is traded.  If no such sale of such Security was reported on that date,
the market value is the last reported bid price (in the case of Securities held
long), or last reported ask price (in the case of Securities sold short).

 
(ii)  
Dividends declared but not yet received, and rights in respect of Securities
that are quoted ex-dividend or ex-rights, shall be recorded at the fair value
thereof, as determined by DME, which may (but need not) be the value so
determined on the day such Securities are first quoted ex-dividend or ex-rights.

 
(iii)  
Listed options, or over-the-counter options for which representative brokers’
quotations shall be available, are valued in the same manner as listed or
over-the-counter Securities as hereinabove provided.

 
(b) The fair value of any assets not referred to in paragraph (a) (or the
valuation of any assets referred to therein in the event that DME determines in
its reasonable discretion that market prices or quotations do not fairly
represent the value of particular assets) shall be determined by or at the
direction of DME; but may be audited by Greenlight Re, GRIL or any of their
representatives or agents, at Greenlight Re’s or GRIL’s cost and expense, as
applicable, at any time upon reasonable notice.  In these circumstances, DME
will attempt to use consistent and fair valuation criteria and may (but is not
required to) obtain independent appraisals, which shall be considered an expense
under Section 4.3.
 
(c) Except as otherwise reasonably determined by DME, investment and trading
transactions shall be accounted for on the trade date.  Accounts shall be
maintained in U.S. dollars and except as otherwise determined by or at the
direction DME:  (i) assets and liabilities denominated in currencies other than
U.S. dollars shall be translated at the rates of exchange in effect at the close
of the relevant valuation period (and exchange adjustments shall be recorded in
the results of operations); and (ii) investment and trading transactions and
income and expenses shall be translated at the rates of exchange in effect at
the time of each transaction.
 
(d) The value of each Security and other Asset and the net worth of the Capital
Accounts as a whole determined pursuant to this Section 7.2 shall be, in the
absence of bad faith or manifest error and/or subject to any audit verification,
conclusive and binding on all of the Participants and all parties claiming
through or under them.
 
 
 
29

--------------------------------------------------------------------------------

 
 
7.3. Determinations by DME
 
(a) All matters concerning the determination and allocation among the
Participants of the amounts to be determined and allocated pursuant to Sections 
3.4 through 3.9 hereof, including any taxes thereon and accounting procedures
applicable thereto, are and will be determined by DME in good faith unless
specifically and expressly otherwise provided for by the provisions of this
Agreement, and such determinations and allocations are final and binding on all
the Participants.
 
(b) DME may make such adjustments to the computation of any of the memorandum
accounts maintained pursuant to this Agreement or any component items comprising
any of the foregoing as it considers reasonably appropriate to reflect the
financial results of the Assets and the intended allocation thereof among the
Participants in a reasonably accurate, fair and efficient manner.
 
7.4. Books and Records
 
(a) DME shall maintain (or arrange for the maintenance) and keep (or cause to be
kept) books and records of the venture showing all assets and liabilities,
receipts and disbursements, gains and losses, Participants’ Capital Accounts and
all transactions entered into in connection with the Assets and this
Agreement.  Such books and records shall be kept at DME’s office.
 
(b) DME shall retain, or arrange for the retention, for a period of at least
five (5) years, copies of any documents it deems pertinent generated or received
by DME in the ordinary course of business pertaining to the Assets or to the
compensation payable to DME.  DME shall afford to Greenlight Re’s or GRIL’s
independent auditors reasonable access to such documents during customary
business hours and shall permit Greenlight Re’s and/or GRIL’s auditors to make
copies thereof or extracts therefrom at the expense of Greenlight Re or GRIL, as
the case may be.
 
7.5. Greenlight Re or GRIL Board Meeting
 
At the request of Greenlight Re or GRIL, as applicable, and subject to
reasonable prior notice, DME shall endeavor to make one of DME’s representatives
available to attend the meetings of such party’s Board, or meetings with such
party’s management (in either case in person or telephonically) to report on the
ventures’ activities and on other matters pertaining to this Agreement.
 
 
 
30

--------------------------------------------------------------------------------

 
_____________
 
Article VIII
General Provisions
_____________
 
8.1. Amendment of Agreement
 
This Agreement may be amended, in whole or in part, with the written consent of
all of the Participants.
 
8.2. Notices
 
Unless otherwise provided, all notices and other communications required or
permitted under this Agreement shall be in writing and shall be sent by
facsimile, sent by electronic mail, or delivered personally by hand or by an
internationally recognized overnight courier addressed to the party to be
notified at the address, facsimile number or e-mail address indicated for such
party set forth below, or at such other address, facsimile number or e-mail
address as such party may designate by ten days advance written notice to the
other parties hereto.  All such notices shall be effective upon receipt.  Unless
otherwise provided in writing to the other parties, all notices shall be sent to
the following addresses, facsimile numbers or e-mail addresses:
 
If to DME:
 
DME Advisors, LP
 
140 East 45th Street, 24th Floor
 
New York, NY 10017
 
Attention:  Daniel Roitman
 
Facsimile No.:  212-973-9219
 
E-Mail:  droitman@greenlightcapital.com
 
With a copy to (which shall not constitute notice):
 
DME Advisors, LP
 
140 East 45th Street, 24th Floor
 
New York, NY 10017
 
Attention:  Harry Brandler
 
Facsimile No.:  212-973-9219
 
E-Mail:  HBrandler@greenlightcapital.com
 
If to Greenlight Re or to Greenlight Capital Re:
 
Greenlight Reinsurance, Ltd.
65 Market Street, Suite 1207
Camana Bay
P.O. Box 31110
Grand Cayman, KY 1-1205
Cayman Islands
Attention:  Len Goldberg
Facsimile No.:  345-745-4576
E-Mail:  len@greenlightre.ky
 
 
 
31

--------------------------------------------------------------------------------

 


With a copy to (which shall not constitute notice):
 
Akin Gump Strauss Hauer & Feld LLP
 
One Bryant Park
 
New York, New York 10036
 
Attention:  Kerry E. Berchem, Esq.
 
Facsimile No.:  212-872-1002
 
E-Mail:  kberchem@akingump.com
 
If to GRIL:
 
Greenlight Reinsurance Ireland, Ltd.
c/o 65 Market Street, Suite 1207
Camana Bay
P.O. Box 31110
Grand Cayman, KY 1-1205
Cayman Islands
Attention: Len Goldberg
Facsimile: 345-745-4576
Email: len@greenlightre.ky


With a copy to (which shall not constitute notice):


A&L Goodbody
International Financial Services Centre
North Wall Quay
Dublin 1, Ireland
Attention: Margaret Stack, Esq.
Facsimile: +353 1 649 2649
E-mail: mstack@algoodbody.ie


 
8.3. Agreement Binding Upon Successors and Assigns
 
This Agreement shall be binding upon and inures to the benefit of the parties
hereto and their respective successors and permitted assigns as set forth in
Section 5.3 hereof.
 
8.4. Governing Law
 
(a) This Agreement and the rights of the Participants hereunder shall be
governed by and construed in accordance with the laws of the State of New York,
without regard to the conflict of laws rules thereof.  The parties acknowledge
that the venture is formed under the laws of the State of New York.
 
 
 
32

--------------------------------------------------------------------------------

 
 
(b) Each party hereto submits to the jurisdiction of any state or federal court
sitting in New York, New York in any action arising out of or relating to this
Agreement and agrees that all claims in respect of any such action may be heard
and determined in any such court.  Each party hereto agrees that a final
judgment in any action so brought will be conclusive and may be enforced by
action on the judgment or in any other manner provided at law or in
equity.  Each party hereto waives any defense of inconvenient forum to the
maintenance of any action so brought and waives any bond, surety, or other
security that might be required of any other party with respect thereto.
 
8.5. Not for Benefit of Third Parties
 
The provisions of this Agreement are intended only for the regulation of
relations among Participants and between Participants and former or prospective
Participants.  This Agreement is not intended for the benefit of
non-Participants and no rights are granted to non-Participants under this
Agreement.
 
8.6. Consents
 
Any and all consents, agreements or approvals provided for or permitted by this
Agreement must be in writing and a signed copy thereof must be filed and kept
with the books of each Participant.
 
8.7. Miscellaneous
 
(a) The captions and titles preceding the text of each section hereof shall be
disregarded in the construction of this Agreement.
 
(b) This Agreement may be executed in counterparts, each of which is deemed to
be an original hereof.
 
(c) The Participants have participated jointly in the negotiation and drafting
of this Agreement.  In the event an ambiguity or question of intent or
interpretation arises, the Participants intend that this Agreement be construed
as if drafted jointly by the Participants and that no presumption or burden of
proof arise favoring or disfavoring any Participant by virtue of the authorship
of any of the provisions of this Agreement.  Any reference to any federal,
state, local, or foreign statute or law is deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise.  The
word “including” means including without limitation.  The word “or” is not
exclusive.  All words used in this Agreement shall be construed to be of such
gender or number as the circumstances require.
 
(d) The Participants intend that each representation, warranty, and covenant
contained herein has independent significance.  If any Participant has breached
any representation, warranty, or covenant contained herein in any respect, the
fact that there exists another representation, warranty, or covenant relating to
the same subject matter (regardless of the relative levels of specificity) that
such Participant has not breached does not detract from or mitigate the fact
that such Participant is in breach of the first representation, warranty, or
covenant.
 
 
 
33

--------------------------------------------------------------------------------

 
 
(e) If any provision of this Agreement is held invalid or unenforceable by any
court of competent jurisdiction, the other provisions of this Agreement shall
remain in full force and effect.  Any provision of this Agreement held invalid
or unenforceable only in part or degree shall remain in full force and effect to
the extent not held invalid or unenforceable.
 
(f) Each party hereto hereby agrees that the other would be damaged irreparably
if any provision of this Agreement were not performed in accordance with the
specific terms or were otherwise breached and each party hereto agrees that any
party shall be entitled to seek equitable relief, including, without limitation,
any injunction or injunctions, to prevent breaches or threatened breaches of
this Agreement by the other parties or any of their representatives and to
specifically enforce the terms and provisions of this Agreement.
 
8.8. Entire Agreement
 
This Agreement contains the entire understanding of the parties hereto with
respect to the subject matter hereof and supersedes all prior agreements and
understandings between the parties hereto relating to the subject matter hereof,
and each of the parties hereto agrees that each and every such prior agreement
is terminated and replaced in its entirety by the rights created by this
Agreement.
 
[SIGNATURE PAGE FOLLOWS]
 

 
34

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first-above written.
 
GREENLIGHT REINSURANCE, LTD.
 

    By:   /s/ Bart Hedges By: /s/ Leonard Goldberg      Name:  Bart Hedges Name:
Leonard Goldberg     Title:  President & CUO Title: CEO

     
         
GREENLIGHT REINSURANCE IRELAND, LTD.
 

    By:   /s/ Bart Hedges By: /s/ Leonard Goldberg      Name:  Bart Hedges Name:
Leonard Goldberg     Title:  CUO Title: Director

 
 
DME ADVISORS, LP
 
By: DME ADVISORS GP, LLC, its General Partner
 

By:   /s/ Vinit Sethi By: /s/ Harry Brandler Name:  Vinit Sethi Name: Harry
Brandler Title:  Vice President   Title: CFO

 
     
 
GREENLIGHT CAPITAL RE, LTD.
solely for the purpose of Section 4.1 (d) and (e)
 

By:   /s/ Sherry Diaz By: /s/ Leonard Goldberg  Name:  Sherry Diaz Name: Leonard
Goldberg Title:  Controller Title: CEO

 
      
 


 

[Signature Page – JV Agreement]
 
 

--------------------------------------------------------------------------------

 

Exhibit A-1
 
GREENLIGHT RE GUIDELINES
 
·  
Composition of Investments:  At least 80% of the assets in the investment
portfolio will be held in debt or equity securities (including swaps) of
publicly traded companies (or their subsidiaries) and governments of OECD (the
Organization of Economic Co-operation and Development) high income countries,
cash, cash equivalents and gold.  No more than 10% of the assets in the
investment portfolio will be held in private equity securities.

 
·  
Concentration of Investments:  Other than cash, cash equivalents and United
States government obligations, no single investment in the investment portfolio
will constitute more than 20% of the portfolio.

 
·  
Liquidity:  Assets will be invested in such fashion that Greenlight Re has a
reasonable expectation that it can meet any of its liabilities as they become
due.  Greenlight Re will review with DME the liquidity of the portfolio on a
periodic basis.

 
·  
Monitoring:  Greenlight Re will require DME to re-evaluate each position in the
investment portfolio and to monitor changes in intrinsic value and trading value
and provide monthly reports on the investment portfolio to Greenlight Re as
Greenlight Re may reasonably determine.

 
·  
Leverage:  The investment portfolio may not employ greater than 5% indebtedness
for borrowed money, including net margin balances, for extended time
periods.  DME may use, in the normal course of business, an aggregate of up to
20% net margin leverage for periods of less than 30 days.

 

A-
 
 

--------------------------------------------------------------------------------

 

Exhibit A-2
 
GRIL GUIDELINES
 
·  
Composition of Investments:  At least 80% of the assets in the investment
portfolio will be held in debt or equity securities (including swaps) of
publicly traded companies (or their subsidiaries) and governments of OECD (the
Organization of Economic Co-operation and Development) high income countries,
cash, cash equivalents and gold.  No more than 10% of the assets in the
investment portfolio will be held in private equity securities.

 
·  
Concentration of Investments:  Other than cash or cash equivalents and United
States government obligations, (1) no single investment in the investment
portfolio will constitute more than 10% of the portfolio, (2) the 10 largest
investments shall not constitute greater than 50% of the total investment
portfolio, and (3) the investment portfolio shall at all times be comprised of a
minimum of 50 debt or equity securities of publicly traded companies (or their
subsidiaries).

 
·  
Liquidity:  Assets will be invested in such fashion that GRIL has a reasonable
expectation that it can meet any of its liabilities as they become due.  GRIL
will review with DME the liquidity of the portfolio on a periodic basis.

 
·  
Monitoring:  GRIL will require DME to re-evaluate each position in the
investment portfolio and to monitor changes in intrinsic value and trading value
and provide monthly reports on the investment portfolio to GRIL as GRIL may
reasonably determine.

 
·  
Leverage:  The investment portfolio may not employ greater than 5% indebtedness
for borrowed money, including net margin balances, for extended time
periods.  DME may use, in the normal course of business, an aggregate of up to
20% net margin leverage for periods of less than 30 days.

 

A-
 
 

--------------------------------------------------------------------------------

 

Exhibit B
 
INITIAL CAPITAL CONTRIBUTIONS
 
As of August 31, 2010
 
Initial Capital Contributions
 
                DME                                                             $
30,017,120.00
 
                Greenlight Re                                               $
874,454,592.00
 
                GRIL                                                             
$ 39,000,000.00

 

B-
 
 

--------------------------------------------------------------------------------

 

Exhibit C
 
POWER OF ATTORNEY
 
The undersigned, in connection with and subject to the terms and conditions of
that certain Amended and Restated Agreement (the “Agreement”) by and among
Greenlight Reinsurance, Ltd., Greenlight Reinsurance Ireland, Ltd., DME
Advisors, LP (collectively, the “Participants”) and Greenlight Capital Re, Ltd.
(for limited purposes), dated as of August [  ], 2010, hereby designates  and
appoints DME Advisors, LP, a Delaware limited partnership (“DME”), as agent and
attorney-in-fact, with full power and authority and without the need for further
approval of the undersigned (except as may be required by applicable law) to
have the exclusive power on behalf of the undersigned to:
 
(i) effect any and all transactions, including short sales, in equity and debt
securities (including derivatives thereon), currencies and commodities (and
options, futures, derivatives, swaps, and forward contracts thereon), trade and
other claims, arbitrages, loans, break-ups, consolidations, reorganizations and
everything connected therewith in the broadest sense (collectively,
“Securities”);
 
(ii) select brokers (including prime brokers), dealers, banks and other
intermediaries by or through whom such investment transactions will be executed
or carried out;
 
(iii) purchase or write options (including uncovered options);
 
(iv) trade on margin;
 
(v) draw funds and direct banks, brokers or other custodians to effect
deliveries of funds or assets, but only in the course of effecting investment
transactions for the account of the undersigned;
 
(vi) exercise all voting and other powers and privileges attributable to any
Securities or other property held for the account of the venture and its
Participant, including the undersigned; and
 
(vii) make and execute all such documents and take all such other actions as DME
considers necessary or appropriate to carry out its investment advisory duties
under the Agreement, including opening brokerage (including prime brokerage)
accounts and any other required documentation including, without limitation,
swaps, Securities and similar agreements on behalf of the undersigned.
 
The power of attorney granted hereby is a special power of attorney coupled with
an interest and shall be irrevocable during the term of the Agreement to the
fullest extent permitted by law.
 
Dated:  August [  ], 2010           
[Participant]

 


 
By:                                                                            
 
Name:
 
Title:
 

C-
 
 

--------------------------------------------------------------------------------

 
